Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 08/09/19.  The applicant argument regarding 35 USC § 101, and Pan et al. are not persuasive; therefore, all the rejections based on 35 USC § 101, and Pan et al. are retained and repeated for the following reasons.






Summary of claims
	
Claims 1-20 are pending.

Claims 1-20 are rejected.	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more ("2014 Interim Guidance on Patent Subject Matter Eligibility," 79 Fed. reg. 74618 (Dec. 16, 2014), which supplements the "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al.," Memorandum to the Examining Corps, June 25, 2014. See also DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. Dec. 5, 2014) and Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014)).

The courts found concepts relating to “comparing information regarding a sample or test subject to a control or target data …collecting and comparing know information … obtaining and comparing intangible data …comparing new and stored information and using rules to identify options ” as an abstract idea. Furthermore, abstract ideas are also “…an algorithm for calculating parameters indicating an abnormal condition …calculating the difference between local and average data values…” With respect to Claims 1, 9 and 16, the abstract idea is encompassed in limitations “…...a multi-threaded imperative programming language, the program source code comprising a construct defining a function call…;…. compiling the construct to a circuit description describing a circuit implementation, the circuit implementation comprising a first hardware pipeline configured to output one or more variables to a first queue and to output one or more function parameters to a second queue, a second hardware pipeline configured to receive the function parameters from the second queue, to perform one or more operations using the function parameters, and to store results generated by the one or more operations in a third queue, and a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from the third queue…..; ….based on the circuit description, a synchronous digital circuit comprising the circuit implementation...….” in claim 1, “…...a first hardware pipeline configured to output one or more variables to a first queue and to output one or more function parameters to a second queue….;…..a second hardware pipeline configured to receive the function parameters from the second queue, to perform one or more operations using the function parameters, and to store results generated by the one or more operations in a third queue…..;…..a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from 

The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea because the additional elements cause the computing system to perform the evaluating steps. Generic computing system/module performing generic computing functions, without an inventive concept, do not amount to significantly more than the abstract idea. Different type of code does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Therefore, the claim does not amount to significantly more than the abstract idea itself.  The claims are not patent eligible. 

Claims 2-8, 10-15 and 17-20are likewise rejected.




Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US Pub. 8881079).

As to claims 1, 9 and 16 the prior art teach a computer-implemented method, comprising: 

storing program source code in a multi-threaded imperative programming language, the program source code comprising a construct defining a function call (see fig 3 fig 5-8 col. 9 line 64 to col. 11 line 20 and summary; especially Pan et al. teach storing program source code in a multi-threaded imperative programming language, the program source code comprising a construct defining a function call as fig 3 fig 5-8 col. 10 line 5 to col. 11 line 10 and summary ); 



a second hardware pipeline configured to receive the function parameters from the second queue, to perform one or more operations using the function parameters, and to store results generated by the one or more operations in a third queue (see fig 2 element 212 col. 5 lines 45 to col. 6 line 50; especially Pan et al. teach second hardware pipeline configured to receive the function parameters from the second queue, to perform one or more operations using the function parameters, and to store results generated by the one or more operations in a third queue as fig 2 element 212 col. 5 lines 6 to col. 6 line 45), 

and a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from the third queue (see fig 2 element 213 col. 6 lines 3-43; especially Pan et al. teach a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from the third queue as fig 2 element 213 col. 6 lines 10-40); 

and generating, based on the circuit description, a synchronous digital circuit comprising the circuit implementation (see col. 1 line 12-35; especially Pan et al. teach).

As to claims 2, 10 and 20 the prior art teach wherein the first hardware pipeline implements statements in the program source code located before the function call (see fig 2-4 element 211 col. 4 lines 30 to col. 6 line 20 and background).

As to claims 3 and 11, the prior art teach wherein the third hardware pipeline implements statements in the program source code located after the function call (see fig 2-4 element 213 col. 6 lines 3 to col. 7 line 30 and summary).

As to claims 4, 12 and 18 the prior art teaches wherein the circuit implementation further comprises: a fourth hardware pipeline configured to output one or more second variables to a fourth queue and to output one or more second function parameters to a fifth queue, wherein the second hardware pipeline is further configured to receive the second function parameters from the fifth queue, to perform the one or more operations using the second function parameters, and to store results generated by the one or more operations in a sixth queue (see fig 2-6 col. 4 lines 60 to col. 6 lines 40); and a fifth hardware pipeline configured to receive the variables from the fifth queue and to receive the results from the sixth queue (see fig 2-6 col. 5 lines 40 to col. 8 lines 45).

As to claims 5, 13 and 19 the prior art teaches wherein second pipeline is further configured to receive a hidden parameter and to store the results in the third queue or the sixth queue based on the hidden parameter (see fig 2 element 212 col. 5 lines 30 to col. 6 line 20).


As to claim 6 the prior art teaches wherein the construct identifies the function call and the one or more function parameters (see fig 2-7 col. 6 lines 20 to col. 7 lines 50).


As to claims 7 and 14 the prior art teach wherein the synchronous digital circuit is implemented in a field-programmable gate array (FPGA), a gate array, or application-specific integrated circuit (ASIC) (see fig 1-3 col. 3 lines 6 col. 4 lines 20).


As to claims 8 and 15the prior art teach wherein a network interface card (NIC) is configured with the FPGA, gate array, or ASIC (see fig 1-3 col. 3 lines 45 to col. 5 lines 20).

As to claim 17, the prior art teach wherein the at least one computer storage medium stores further statements for generating the synchronous digital circuit from the circuit description (see col. 1 line 12-35).





Remarks

Applicant’s response and remarks filed on 08/09/19 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:


Applicant contends that Rodger et al. do not describe “storing program source code in a multi-threaded imperative programming language, the program source code comprising a construct defining a function call” probes as claimed, Examiner respectfully disagrees.   The prior art (Pan et al. U.S. Pat. No. 8881079) do teach storing program source code in a multi-threaded imperative programming language, the program source code comprising a construct defining a function call (see fig 3 fig 5-8 col. 9 line 64 to col. 11 line 20 and summary; especially Pan et al. teach storing program source code in a multi-threaded imperative programming language, the program source code comprising a construct defining a function call as fig 3 fig 5-8 col. 10 line 5 to col. 11 line 10 and summary ).

Applicant contends that Rodger et al. do not describe “compiling the construct to a circuit description describing a circuit implementation, the circuit implementation comprising a first hardware pipeline configured to output one or more variables to a first queue and to output one or more function parameters to a second queue” probes as claimed, Examiner respectfully disagrees.   The prior art (Pan et al. U.S. Pat. No. 8881079) do teach compiling the construct to a circuit description describing a circuit implementation, the circuit implementation comprising a first hardware pipeline configured to output one or more variables to a first queue and to output one or more function parameters to a second queue (see fig 2 element 211 col. 4 lines 60 to col. 5 line 60 and background; especially Pan et al. teach compiling the construct to a circuit description describing a circuit implementation, the circuit implementation comprising a first hardware pipeline configured to output one or more variables to a first queue and to output one or more function parameters to a second queue as fig 2 element 211 col. 5 lines 15-50 and background)

Applicant contends that Rodger et al. do not describe “a second hardware pipeline configured to receive the function parameters from the second queue, to perform one or more operations using the function parameters, and to store results generated by the one or more operations in a third queue (see fig 2 element 212 col. 5 lines 45 to col. 6 line 50; especially Pan et al. teach second hardware pipeline configured to receive the function parameters from the second queue, to perform one or more operations using the function parameters, and to store results generated by the one or more operations in a third queue as fig 2 element 212 col. 5 lines 6 to col. 6 line 45)” probes as claimed, Examiner respectfully disagrees.   The prior art (Pan 

Applicant contends that Rodger et al. do not describe “a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from the third queue (see fig 2 element 213 col. 6 lines 3-43; especially Pan et al. teach a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from the third queue as fig 2 element 213 col. 6 lines 10-40)” probes as claimed, Examiner respectfully disagrees.   The prior art (Pan et al. U.S. Pat. No. 8881079) do teach a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from the third queue (see fig 2 element 213 col. 6 lines 3-43; especially Pan et al. teach a third hardware pipeline configured to obtain the variables from the first queue and to retrieve the results from the third queue as fig 2 element 213 col. 6 lines 10-40).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/BINH C TAT/Primary Examiner, Art Unit 2851